Hyman, C. J.
Defendant, sued on her note of hand, filed an answer, denying therein all the allegations of plaintiffs’ petition.
She subsequently filed the plea of prescription of five years.
On the trial of the ease in the lower Court, she offered to prove that the written renunciation of prescription (which was introduced in evidence by plaintiffs) was made on condition that delay, such as she desired, would be given her to pay the note.
The Court refused to admit such evidence.
Defence : that the action was premature, should have been made by a dilatory exception, in limine litis.
After issue joined, no advantage can be taken by evidence or otherwise, of the fact that the suit was prematurely commenced. 1 La. R. 420.
The plaintiffs have fully proven up their claim. There is no error in the judgment of the lower Court. Let it be affirmed, with costs.